MEMORANDUM**
Federal prisoner Larry Fassler appeals the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action, which alleged the trial court judge, prosecuting attorney and court reporter conspired to delete significant portions of the official court transcripts of his criminal trial. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Mar-golis v. Ryan, 140 F.3d 850, 852 (9th Cir. 1998), and we affirm.
Absolute immunity bars Fassler’s claims against the defendant trial judge because the trial judge did not act in the “clear absence of all jurisdiction” and his actions were judicial in nature. See Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (en banc). The defendant prosecuting attorney is also entitled to absolute immunity. See id.
Fassler’s due process claim fails because Fassler did not show that he was deprived of a liberty interest. See McQuillion v. Duncan, 306 F.3d 895, 900 (9th Cir.2002).
Fassler’s conspiracy claim fails because Fassler failed to provide material evidence showing an agreement among the alleged conspirators. See Margolis, 140 F.3d at 853.
Fassler’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.